FILED
                                                                   United States Court of Appeals
                                                                           Tenth Circuit

                      UNITED STATES COURT OF APPEALS                    January 22, 2010
                                                                      Elisabeth A. Shumaker
                                  TENTH CIRCUIT                           Clerk of Court




 JANICE L. SCHRADER,

        Plaintiff–Appellant,

 v.

 STATE OF NEW MEXICO; PRISCILLA
 PENA, in her official capacity and                         No. 09-2184
 individually; SARA JASSO, in her               (D.C. No. 1:08-CV-01173-WJ-RHS)
 official capacity and individually;                         (D. N.M.)
 DEBBIE ALMANZA, in her official
 capacity and individually; HILDA
 GIRON, in her official capacity and
 individually,

        Defendants–Appellees.


                               ORDER AND JUDGMENT*


Before LUCERO, McKAY, and MURPHY, Circuit Judges.


      Janice Schrader, proceeding pro se, appeals the dismissal of her 42 U.S.C. § 1983


       * The case is unanimously ordered submitted without oral argument pursuant to
Fed. R. App. P. 34(a)(2) and 10th Cir. R. 34.1(G). This order and judgment is not
binding precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. The court generally disfavors the citation of orders and judgments;
nevertheless, an order and judgment may be cited under the terms and conditions of 10th
Cir. R. 32.1.
action. Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.

                                              I

       On September 11, 2007, Gilbert Allen filed suit against Schrader in New Mexico

state court. A county magistrate judge scheduled a hearing on the matter for September

25, 2007. With the assistance of his clerk, Priscilla Pena, the judge issued a summons

and notice of trial. However, Schrader was not served with these documents until

September 28, 2007, three days after the hearing. When Schrader failed to appear in

court, the magistrate judge entered a default judgment against her. Sara Jasso, a court

clerk, filed the judgment. Six days after the judgment was entered, Schrader filed a

motion to set it aside. Later that same day, the magistrate judge set a hearing on

Schrader’s motion for October 15, 2007.1

       Apparently unaware that her time to appeal was tolled while the magistrate judge

considered her motion to set aside, Schrader filed a notice of appeal in state district court

on October 5, 2007. Her appeal stripped the magistrate court of jurisdiction and placed

the case in New Mexico district court, where defendants Debbie Almanza and Hilda

Giron worked. A series of state appeals followed, ultimately resulting in a remand of the

case to the magistrate court.

       Schrader then filed a complaint pursuant to 42 U.S.C. § 1983 seeking


       1
       Schrader was also given a “civil worksheet” with a handwritten notation stating:
“Squashed Restitution – Sheriff’s Department notified by Judge.”


                                             -2-
compensatory and punitive damages in excess of $4.5 million. She sued Pena, Jasso,

Almanza, and Giron in their individual and official capacities as clerical workers for the

New Mexico state courts, alleging they violated her constitutional and civil rights by

mishandling the lawsuit against her. Schrader also sued the state of New Mexico for

failing to “adequately supervise and monitor” its court employees. Defendants filed

motions to dismiss under Fed. R. Civ. P. 12(b)(1) and (6).

       The district court dismissed for lack of subject matter jurisdiction, holding that

Schrader lacked standing to sue. Alternatively, it held that New Mexico enjoyed

sovereign immunity and that the individual defendants were protected under the doctrine

of quasi-judicial immunity. Schrader timely appealed.

                                             II

       We review de novo a district court’s dismissal of a complaint for lack of subject

matter jurisdiction. Trackwell v. United States, 472 F.3d 1242, 1243 (10th Cir. 2007).

We accept as true all well-pled factual allegations in Schrader’s complaint and view those

allegations in the light most favorable to her. See Sutton v. Utah State Sch. for the Deaf

& Blind, 173 F.3d 1226, 1236 (10th Cir. 1999). Because Schrader appears pro se, we

review her pleadings “liberally and hold them to a less stringent standard than those

drafted by attorneys.” Trackwell, 472 F.3d at 1243.

       We conclude that the district court’s dismissal of Schrader’s suit for lack of

standing was in error. The court found that Schrader had not been injured because the

default judgment entered against her was invalid. However, due to a series of mishaps
                                            -3-
involving the defendants and others, Schrader paid over $100 in filing fees. Pecuniary

injury is sufficient to confer standing, see Nova Health Sys. v. Gandy, 416 F.3d 1149,

1155 (10th Cir. 2005), and the district court erred by not taking these fees into account.

This error was harmless, however, because the court alternatively and correctly dismissed

on immunity grounds. See Lambertsen v. Utah Dep’t of Corr., 79 F.3d 1024, 1029 (10th

Cir. 1996).

       We agree with the district court that New Mexico was immune from suit under the

Eleventh Amendment. That amendment bars a suit for damages against a state unless

Congress abrogates the state’s sovereign immunity or the state consents to suit. Ruiz v.

McDonnell, 299 F.3d 1173, 1181 (10th Cir. 2002). In enacting § 1983, Congress did not

abrogate New Mexico’s sovereign immunity, id., and there is no indication in the record

that New Mexico consented to suit. Because the defense of sovereign immunity is

“jurisdictional in nature,” Wyoming v. United States, 279 F.3d 1214, 1225 (10th Cir.

2002), the district court correctly concluded that it lacked subject matter jurisdiction over

Schrader’s claim against the state of New Mexico.

       The district court also properly ruled that the individual defendants in this case are

protected from suit under the doctrine of quasi-judicial immunity. This doctrine affords

judicial officers the same absolute immunity enjoyed by judges when a claim is based on

the performance of a judicial act or duties that have an “integral relationship with the

judicial process.” Whitesel v. Sengenberger, 222 F.3d 861, 867 (10th Cir. 2000).

Schrader’s allegations against the individual defendants concern duties that have an
                                            -4-
integral relationship with the judicial process.2 Thus, quasi-judicial immunity protects

them from suit.

                                            III

       The judgment of the district court is AFFIRMED.



                                                  Entered for the Court


                                                  Carlos F. Lucero
                                                  Circuit Judge




       2
        For the first time on appeal, Schrader contends that the individual defendants
violated policies contained in the New Mexico Magistrate Court Manual for Judges and
Clerks. This argument was not made before the district court, and we will not consider it
on appeal. See In Re Walker, 959 F.2d 894, 896 (10th Cir. 1992).

                                           -5-